Citation Nr: 1519516	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a prostate disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012 and July 2014, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  .  Manlincon v. West, 12 Vet. App. 238 (1999). VA will notify the appellant if further action is required. 


REMAND

In July 2014 the Board remanded this appeal in order for the RO to request that the Veteran identify all health care providers who have provided treatment for his prostate disability. In August 2014 VA sent the Veteran a letter requesting this identification. In October 2014 the Veteran responded with the names of several health care providers. In November 2014 the RO issued a Supplemental Statement of the Case (SSOC) without attempting to obtain records from the health care providers identified by the Veteran. Additionally, in April 2015 the Veteran submitted private medical records from Vanderbilt University Medical Center that have not been considered by the RO. 

Accordingly, the case is REMANDED for the following action:

1. Request all available medical records from all sources identified by the Veteran in his October 2014 statement. Associate any records received with the Veteran's claims file.

2. Conduct any other appropriate development deemed necessary. Then readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided another SSOC. An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




